Proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Smithtown dated December 15, 1987, which, after a hearing, denied the petitioners’ application for a license to operate a junkyard.
Adjudged that the determination is confirmed and the petition is dismissed, on the merits, with costs.
We find that substantial evidence exists in the record to support the Board’s determination denying the petitioners’ application (see, CPLR 7803 [4]; Matter of Reingold v Koch, 66 NY2d 994, 995; Matter of Maytum v Nelson, 53 AD2d 221, 227). Although opposing evidence was provided by the parties’ respective experts, the duty of weighing that evidence and crediting one expert’s testimony rested primarily with the agency involved, not with the court (see, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Dutra v Village of Port Chester, 162 AD2d 452). Eiber, J. P., Sullivan, Balletta and Miller, JJ., concur.